PER CURIAM.
We affirm the trial court’s denial of appellant’s post-conviction motion. The filing, variations of which this court has seen before, alleges that the trial court lacked jurisdiction because it operated under admiralty jurisdiction and that appellant is illegally detained under commercial law. He claims there are no courts in America and that he is not a party to the U.S. Constitution because he is a “flesh-n-blood man.” The motion and this appeal are frivolous. The clerk of this court shall forward a certified copy of this opinion to the appropriate institution for consideration of disciplinary procedures. § 944.279(1), Fla. Stat. (2011); § 944.28(2)(a), Fla. Stat. (2011).
Appellant is cautioned that filing of such frivolous motions and appeals will result in sanctions, including a prohibition against pro se filing in this court. See State v. Spencer, 751 So.2d 47 (Fla.1999).

Affirmed.

MAY, C.J., TAYLOR and DAMOORGIAN, JJ., concur.